      Case 7:18-cv-08761-KMK-JCM Document 65 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 Re: Civil Cases

 13cv6023
 20cv1240
 17cv9170
 19cv428
 20cv6000
 20cv8098
                                                          NOTICE OF TELECONFERENCE
 19cv2502
                                                                INFORMATION
 19cv1978
 19cv3443
 18cv11077
 18cv8761
 19cv3571
 20cv10143
 19cv1055


KENNETH M. KARAS, United States District Judge:

       For the week of April 19, 2021, the Court will hold all civil conferences, hearings, and/or

oral arguments by telephone. Counsel shall call the following number at the designated time:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Given that much of the Court is operating remotely and has limited mail capability,

counsel involved in any pro se cases shall mail a copy of this Notice to or otherwise inform the

pro se party of the above teleconference information. Counsel in any pro se inmate cases shall

ensure that the pro se party is on the line before calling the above-referenced number.

       For initial conferences, counsel shall submit a proposed case management and discovery

schedule via ECF by 5 p.m. on the evening before the initial conference.
      Case 7:18-cv-08761-KMK-JCM Document 65 Filed 04/16/21 Page 2 of 2




       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:   April 16, 2021
          White Plains, New York

                                                         KENNETH M. KARAS
                                                        United States District Judge




                                               2
